Citation Nr: 1611292	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  09-50 155	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD


Marcella Coyne, Associate Counsel
INTRODUCTION

The Veteran had active duty service from May 1990 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida denying the Veteran entitlement to service connection for hypertension, to include as secondary to sleep apnea.  

The Veteran testified at a Board hearing before the undersigned in June 2011.  A transcript of this hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

This appeal was remanded by the Board for additional development twice: once in June 2012, and again in August 2014.  That additional development has been completed and the claim has now been returned for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection for the claimed disorder on a direct basis, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  Moreover, certain diseases and conditions are exempt from the third element of service connection, and no nexus showing is required.  See e.g., 38 C.F.R. § 3.317.

Additionally certain chronic diseases are eligible for presumptive service connection, even if there is no evidence of incurrence during service.  See 38 C.F.R. §§ 3.303(a), (b), 3.309(a).  In such cases, only a showing of "continuity of symptomatology" after service is required.  38 C.F.R. §§ 3.303(a), (b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hypertension is a chronic disease eligible for presumptive service connection so long as the condition manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.   Id.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

As mentioned above, there were two prior remand decisions in this case.  The first remand decision in June 2012 directed the RO to collect any outstanding VA and private treatment records, and to provide an etiology opinion as to whether the Veteran's hypertension is related to service either directly, or secondary to his sleep apnea.  The etiology opinion was to discuss the blood pressure readings contained in the Veteran's service treatment records.  Additionally, in the event that the RO attempted but could not procure requested private treatment records, the RO was to inform the Veteran so that he could obtain and submit those records on his own behalf.  The August 2014 remand decision remanded the case for the RO to notify the Veteran about the unavailability of two unanswered private medical records requests, one from Baptist Medical Group, and the other from West Florida Group, and collect any additional outstanding VA treatment records.

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998). Additionally, with regard to the provision of VA examinations to assist the Veteran in adjudication of his claim, such examinations must be adequate for that purpose.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

Here, with regard to the procurement of VA and private treatment records, all outstanding records have been associated with the claims file and the Veteran has been informed of the unavailability of the West Florida Group and Baptist Medical Group records.  Additionally, a VA examination was conducted in August 2012; it provided all requested etiology opinions on both a direct and secondary basis, and compared all of the blood pressure readings in the Veteran's service treatment records, significant VA treatment records, and an undated etiology opinion from West Florida Medical Group.  However, the examiner's etiology opinion included a significant discussion of the results of chest X-ray reports from February 1996 and February 1997, neither of which are currently associated with the claims file.  Additionally, in August 2015 the Veteran attempted to refile the claim currently on appeal, as well as other claims that are not currently before the Board.  In doing so, he authorized VA to collect the following records on his behalf: (1) the Pensacola Naval Hospital; (2) the VA Joint Ambulatory Care Clinic; and (3) the Biloxi VA Medical Center (VAMC).  As indicated by the Veteran, the relevant time period at issue for these records is from September 1, 1992 onwards. 

Currently there are a few records on file from the Pensacola Naval Hospital from 1992-94.  However, all other VA treatment records on file date only as far back as 2001.  Accordingly, despite that the RO substantially complied with the two prior remand decisions in the case, given that the August 2012 VA examiner extensively relied on February 1996 and February 1997 chest X-ray results to partially explain the basis of his etiology opinion, the case should be remanded for collection of those records.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from September 1992 to December 2001 and associate those records with the claims file.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

a. Particular efforts should be made to collect the outstanding February 1996 and February 1997 chest X-ray results described in the August 2012 VA examination.

2. After undertaking any necessary additional development, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




